Exhibit 10.3
AMENDMENT NO. 6 RELATING TO
SPONSORED RESEARCH AND LICENSE AGREEMENT
BETWEEN CORNERSTONE THERAPEUTICS INC., FORMERLY KNOWN AS
CRITICAL THERAPEUTICS, INC.
AND
THE FEINSTEIN INSTITUTE FOR MEDICAL RESEARCH
DATED JANUARY 1, 2003
     THIS AMENDMENT NO. 6 is made the 3rd day of August, 2010.
     BETWEEN:

  (1)   Cornerstone Therapeutics Inc., formerly known as Critical Therapeutics,
Inc., a Delaware corporation (“CTI”); and     (2)   The Feinstein Institute for
Medical Research, a New York not-for-profit corporation (“Feinstein”).

     RECITALS:

  (A)   CTI and Feinstein entered into a Sponsored Research and License
Agreement, dated January 1, 2003.     (B)   The said Sponsored Research and
License Agreement was modified by that certain Letter Agreements between CTI and
Feinstein dated February 3, 2004, and was amended by each of Amendment No. 1
dated September 18, 2006, Amendment No. 2 dated January 8, 2007, Amendment No. 3
dated June 29, 2007, that certain letter agreement effective September 26, 2007
(the “September 2007 Letter”), Amendment No.4 dated August 3, 2010, and
Amendment No. 5 dated August 3, 2010. The Sponsored Research and License
Agreement as so modified and so amended is referred to herein as the “Original
Agreement”.     (C)   CTI and Feinstein have agreed to amend the Original
Agreement by and upon the terms of this Amendment No. 6.

     OPERATIVE PROVISIONS:
     1. Introduction, Definitions and Interpretation

  1.1   This Amendment No. 6 is supplemental to the Original Agreement.     1.2
  In this Amendment, the expression “this Amendment No. 6” shall mean this
Amendment No. 6, including its recitals and schedules.

 

  [***]    Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission



 



--------------------------------------------------------------------------------



 



  1.3   Except where expressly provided to the contrary in this Amendment No. 6:

  1.3.1   All capitalized terms used in this Amendment No. 6 shall have the same
meanings as are assigned thereto in the Original Agreement, as amended by this
Amendment No. 6; and,     1.3.2   This Amendment No. 6 shall be interpreted in
the same manner as the Original Agreement.

  1.4   Reference to clauses and Articles herein are to clauses and Articles of
the Original Agreement.

     2. Amendments

    NOW THEREFORE, in consideration of the mutual covenants contained in the
Original Agreement and in this Amendment No. 6 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree that, with effect from the Amendment No. 6 Date (as defined
below), the Original Agreement is hereby amended as follows:

  2.1   Article 1 of the Original Agreement shall be amended by insertion of the
following additional definition after Article 1.2(f):         “1.2(g).
“Amendment No. 6 Date” shall mean 3rd August, 2010.”     2.2   Article 4.2.1 of
the Original Agreement (entitled “Minimum Royalties”) shall be deleted in its
entirety and replaced with “Reserved”.     2.3   Article 4.2.4 of the Original
Agreement (entitled “Sublicense Income”) shall be deleted in its entirety and
replaced with the following:

4.2.4 Sublicense Income. In the event that CTI or its Affiliates grants one or
more sublicense, CTI shall pay or cause its Affiliates to pay, as the case may
be, to Feinstein an amount equal to:
(i) [***] percent ([***]%) of all royalty payments received from sublicensees by
CTI or its Affiliates that are based on sublicensees’ net sales; and
(ii) [***] percent ([***]%) of all payments received from sublicensees by CTI or
its Affiliates that result from the sublicensees’ recoveries from a lawsuit; and
(iii) [***] percent ([***]%) of all other consideration received from
 

  [***]    Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



sublicensees by CTI or its Affiliates in any form, net of any payments required
to be made by CTI or its Affiliates to any third party pursuant to any
intellectual property license between CTI or its Affilaites and such third party
because of the receipt of such other consideration by CTI or its Affiliates,
provided, however, that
(iv) Notwithstanding paragraph (ii) above, upon execution of the Targacept
Sublicense Agreement and the receipt by CTI of the Initial License Fee
referenced in Article 5.1(a) in the Targacept Sublicense Agreement, CTI’s
obligations under this Section 4.2.4 with respect to such Initial License Fee
and any obligation of CTI under section 4.2.1 outstanding as of such time, shall
be considered fully satisfied upon payment to Feinstein of [***] Dollars
($[***]).

  2.4   Article 4.3 of the Original Agreement (entitled “Milestone Payments”)
shall be amended by adding the following proviso at the end of the Article,
which shall apply to all the paragraphs and subparagraphs of Article 4.3:      
  ”...Provided, however, that the Milestone payments shall be payable only when
the applicable milestone is passed by CTI or an Affiliate, and if a milestone is
passed by a sublicensee of CTI, the only obligation of CTI to Feinstein shall be
to treat any payment that CTI receives in connection with such event as “other
consideration” subject to Article 4.2.4 (iii) above, and to pay Feinstein the
percentage of such payment that Feinstein is due under such Article.”     2.5  
The following shall be added to the end of Article 4.1 of the Original
Agreement:         “CTI’s obligations to pay to Feinstein [***] Dollars ($[***])
within [***] month of written notification to CTI of the issuance of any U.S.
Patent which is included in the definition of Feinstein Patent Rights pursuant
to Article 1.7(2) shall cease after CTI has made a total of [***] ([***]) such
payment to Feinstein.”

3. No Other Amendments; Confirmation
Save as amended by this Amendment No. 6, the parties confirm that the Original
Agreement shall continue in full force and effect in all respects.
4. Counterparts
 

  [***]    Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission

 



--------------------------------------------------------------------------------



 



This Amendment No. 6 may be signed in any number of counterparts with the same
effect as if the signatures to each counterpart were upon a single instrument,
and all such counterparts together shall be deemed an original of this Amendment
No. 6.
5. Governing Law and Jurisdiction
This Amendment No. 6 shall be governed by and considered in accordance with the
laws of the State of New York without regard to any conflict of laws provision
thereof.
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 6
as of the Amendment No. 6 Date.
CORNERSTONE THERAPEUTICS INC.

                By:   /s/ Andrew Powell         Name:   Andrew Powell       
Title:   Executive Vice President       

THE FEINSTEIN INSTITUTE FOR MEDICAL
RESEARCH

                By:   /s/ Kirk R. Manogue, PhD         Name:   Kirk R. Manogue,
PhD        Title:   Vice President       

 